DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherian et al. (USPN 9,451,628).
Regarding claim 1, Cherian teaches a device, comprising: one or more processors configured to: generate a Session Initiation Protocol ("SIP") message, wherein generating the SIP message includes placing a priority class indicator in the SIP message [Col. 5, line 57 – Col. 6, line 5, SIP message with priority header is generated]; and output the SIP message, including the priority class indicator, to a network, wherein one or more components of the network prioritize the SIP message over one or more other SIP messages based on the particular priority class indicator included in the SIP message [Col. 7, lines 54-67, the SIP message with priority is prioritized over other messages].
Regarding claims 4, 11 and 18, Cherian teaches inserting the priority class indicator into a header of the SIP message [Col. 5, line 57 – Col. 6, line 5].
Regarding claim 8, Cherian teaches a non-transitory computer-readable medium, storing a plurality of processor- executable instructions to: generate a Session Initiation Protocol ("SIP") message, wherein generating the SIP message includes placing a priority class indicator in the SIP message [Col. 5, line 57 – Col. 6, line 5, SIP message with priority header is generated]; and output the SIP message, including the priority class indicator, to a network, wherein one or more components of the network prioritize the SIP message over one or more other SIP messages based on the particular priority class indicator included in the SIP message [Col. 7, lines 54-67, the SIP message with priority is prioritized over other messages].
Regarding claim 15, Cherian teaches a method, comprising: generating a Session Initiation Protocol ("SIP") message, wherein generating the SIP message includes placing a priority class indicator in the SIP message [Col. 5, line 57 – Col. 6, line 5, SIP message with priority header is generated]; and outputting the SIP message, including the priority class indicator, to a network, wherein one or more components of the network prioritize the SIP message over one or more other SIP messages based on the particular priority class indicator included in the SIP message [Col. 7, lines 54-67, the SIP message with priority is prioritized over other messages].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (USPN 9,451,628) in view of Cortes et al. (USPN 7,660,321).
Regarding claims 2, 9 and 16, Cherian teaches a device, a non-transitory computer-readable medium and a method as discussed in rejection of claims 1, 8 and 15.
However, Cherian does not teach the SIP message is generated based on at least one of: a Short Message Service ("SMS") message, an Multimedia Messaging Service ("MMS") message, or an instant message.
Cortes teaches the SIP message is generated based on at least one of: a Short Message Service ("SMS") message, an Multimedia Messaging Service ("MMS") message, or an instant message [Col. 3, lines 47-61].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention generate SIP message based on an instant message so that communication sessions between users can be managed.
Allowable Subject Matter
Claims 3, 5-7, 10, 12-14, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al-Mehdar et al. (USPN 11,394,752) teaches receiving, by a serving call session control function (S-CSCF) of an Internet Protocol Multimedia Subsystem (IMS), a register message for a user equipment (UE) from a proxy call session control function (P-CSCF) of the IMS.  The S-CSCF sends a user profile request associated with the UE to a Home Subscriber Server (HSS).
Sandblad et al. (USPN 9,369,500) teaches detecting a feature on a contact's mobile phone device that supports presenting a priority call notification.  A pending call to the contact's mobile phone device is initiated via a first communication protocol.
Zakaria et al. (USPN 9,203,504) teaches determining occurrence of a paging procedure timeout based on a lack of receipt of a response to paging signal transmitted to a mobile terminal.  A high penetration alerting procedure is initiated based on the paging timeout, and the processor determines whether the priority level associated with the communications session is a high priority level, where the high penetration alerting procedure is configured for a higher probability of reaching the mobile terminal than that of the paging procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464